DETAILED ACTION

Claim 1-6 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	ClaimS 1-6 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 respectively of Patent Application No. 11,269,826 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed language of 1-6 of the instant application are similar to the limitations in claims 1-14 of Patent Application No. 11,269,826 B2.  Specially, the claimed language of  “ a receiver module, located at an edge node, operable to receive a plurality of data files, said data files comprising unstructured data, said edge node being a single system within the amalgamated data lake that receives files and transfers files; a processing module, located at the edge node, operable to copy the plurality of data files and generate a first copy of the plurality of files and a second copy of the plurality of files; a tabulator module, located at the edge node, operable to tabulate the first copy of the plurality of data files; a transmitter module operable to: transmit the tabulated copy of the plurality of data files from the edge node to a stage table, said stage table being a system within the amalgamated data lake in which unstructured files are initially structured into structured files; and transmit the second copy of the plurality of data files from the edge node to the stage table; a processing module, located at the stage table, operable to: identify unstructured data in the second copy of the plurality of files within the stage table; tabulate the unstructured data in the second copy of the plurality of data files within the stage table; and compare the first copy of the plurality of files to the second copy of the plurality of files; identify and remove duplicate data between the first copy of the plurality of files and the second copy of the plurality of files; and identify a set of unique, tabulated data that corresponds to the plurality of files; the transmitter module further operable to transmit the set of unique, tabulated data from the stage table to a permanent table; a hardware memory operable to store the edge node, the stage table and the permanent table; a viewing module that provides automatic logic and executable generation to enable a user to generate multiple views of the permanent table; wherein: the multiple views comprise: current views, said current views including records of a current month; monthly views, said monthly views including records of a predetermined month and year; secured schema views that include records relating to secured schemas; and unsecured schema views that include records relating to unsecured schemas” as recited in claim 1 of the instant applicant is similar to the limitations of “receiving data files, comprising unstructured data, at a first location within a data repository; tabulating a copy of the data files into structured tables within the data repository; transferring the structured tables from a first location within the data repository to a database within the data repository; transferring the data files, comprising the unstructured data, from the first location within the data repository, to an edge node, said edge node being a single system within a data lake that receives files and transfers files, said data lake being a single system storage location for storage of raw enterprise data, semi-structured enterprise data, structured enterprise data and binary data; transferring the structured tables from the database within the data repository to a stage table, said stage table being a system within the data lake in which unstructured files are initially structured into structured tables; tabulating the data files, comprising the unstructured data, into structured tables at the edge node within the data lake; and transferring the structured data from the edge node to the stage table within the data lake” in claim 1 of Patent Application No. 11,269,826 B2. 


                                                               Conclusion

2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

                                       


                                     

                                  



                                                  


                                                    Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Oct. 19, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153